953 F.2d 1387
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Reginald C. HOWARD, Petitioner-Appellant,v.Gary TRUE, et al., Respondents-Appellees.
No. 90-16727.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 13, 1992.*Decided Jan. 17, 1992.

Before SNEED, SCHROEDER and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Reginald C. Howard, a Nevada state prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2254 habeas corpus petition.   We dismiss for lack of appellate jurisdiction.


3
Howard had a timely Rule 59(e) motion for reconsideration pending in the district court, which renders his notice of appeal ineffective.   Fed.R.App.P. 4(a)(4);   Tinsley v. Borg, 895 F.2d 520, 523 (9th Cir.1990), cert. denied, 111 S. Ct. 974 (1991).1  Because Howard never filed a new notice of appeal after the district court denied the Rule 59(e) motion, this court has no jurisdiction over his appeal.   Fed.R.App.P. 4(a)(4);   Tinsley, 895 F.2d at 523.


4
DISMISSED.



*
 The panel unanimously finds this case suitable for disposition without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Circuit R. 36-3


1
 We construe Howard's "Motion for Reconsideration" as a motion brought under Rule 59(e).   See Whittaker v. Whittaker Corp., 639 F.2d 516, 520-21 (9th Cir.), cert. denied, 454 U.S. 1031 (1981)